Title: From Benjamin Franklin to the Printer of The London Chronicle, 9 May 1759
From: Franklin, Benjamin
To: Printer of The London Chronicle


Paul Leicester Ford first identified Franklin as the author of this paper in 1889, and Verner W. Crane established the matter definitely in 1950 by pointing out the similarity of thought and treatment in certain passages with others of Franklin’s writings. Bigelow printed it in Works, IV, 244–58, but with the incorrect date of May 9, 1769, and without any of Franklin’s footnotes. Smyth reproduced it directly from Bigelow in Writings, V, 206–18, using the same incorrect date.
 
 To the Printer of the Chronicle.
Sir,
May 9, 1759.
While the public attention is so much turned towards America, every letter from thence that promises new information, is pretty generally read; it seems therefore the more necessary that care should be taken to disabuse the Public, when those letters contain facts false in themselves, and representations injurious to bodies of people, or even to private persons.
In your paper, No. 310. I find an extract of a letter, said to be from a gentleman in General Abercrombie’s army. As there are several strokes in it tending to render the colonies despicable, and even odious to the mother country, which may have ill consequences; and no notice having been taken of the injuries contained in that letter, other letters of the same nature have since been published, permit me to make a few observations on it.
The writer says, “New England was settled by Presbyterians and Independents, who took shelter there from the persecutions of Archbishop Laud; they still retain their original character, they generally hate the Church of England,” says he. If it were true, that some resentment still remained for the hardships their fathers suffer’d, it might perhaps be not much wondered at; but the fact is, that the moderation of the present church of England towards Dissenters in Old as well as New England, has quite effaced those impressions; the Dissenters too are become less rigid and scrupulous, and the good will between those different bodies in that country is now both mutual and equal.
He goes on: “They came out with a levelling spirit, and they retain it. They cannot bear to think that one man should be exorbitantly rich and another poor, so that, except in the seaport towns, there are few great estates among them. This equality produces also a rusticity of manners; for in their language, dress, and in all their behaviour, they are more boorish than any thing you ever saw in a certain Northern latitude.” One would imagine from this account, that those who were growing poor, plundered those who were growing rich to preserve this equality, and that property had no protection; whereas in fact, it is no where more secure than in the New England colonies, the law is no where better executed, or justice obtain’d at less expence. The equality he speaks of, arises first from a more equal distribution of lands by the assemblies in the first settlement than has been practised in the other colonies, where favourites of governors have obtained enormous tracts for trifling considerations, to the prejudice both of the crown revenues and the public good; and secondly, from the nature of their occupation; husbandmen with small tracts of land, though they may by industry maintain themselves and families in mediocrity, having few means of acquiring great wealth, especially in a young colony that is to be supplied with its cloathing, and many other expensive articles of consumption from the mother country. Their dress the gentleman may be a more critical judge of than I can pretend to be; all I know of it is, that they wear the manufactures of Britain, and follow its fashions perhaps too closely, every remarkable change in the mode making its appearance there within a few months after its invention here; a natural effect of their constant intercourse with England, by ships arriving almost every week from the capital, their respect for the mother country, and admiration of every thing that is British. But as to their language, I must beg this gentleman’s pardon if I differ from him. His ear, accustomed perhaps to the dialect practised in the certain northern latitude he mentions, may not be qualified to judge so nicely in what relates to pure English. And I appeal to all Englishmen here, who have been acquainted with the Colonists, whether it is not a common remark, that they speak the language with such an exactness both of expression and accent, that though you may know the natives of several of the counties of England, by peculiarities in their dialect, you cannot by that means distinguish a North American. All the new books and pamphlets worth reading, that are published here, in a few weeks are transmitted and found there, where there is not a man or woman born in the country but what can read: and it must, I should think, be a pleasing reflection to those who write either for the benefit of the present age or of posterity, to find their audience increasing with the increase of our colonies; and their language extending itself beyond the narrow bounds of these islands to a continent, larger than all Europe, and to a future empire as fully peopled, which Britain may probably one day possess in those vast western regions.
But the Gentleman makes more injurious comparisons than these: “That latitude,” he says, “has this advantage over them, that it has produced sharp, acute men, fit for war or learning, whereas the other are remarkably simple or silly, and blunder eternally. We have 6000 of their militia, which the General would willingly exchange for 2000 regulars. They are for ever marring some one or other of our plans when sent to execute them. They can, indeed, some of them at least, range in the woods; but 300 Indians with their yell, throw 3000 of them into a panick, and then they will leave nothing to the enemy to do, for they will shoot one another; and in the woods our regulars are afraid to be on a command with them on that very account.” I doubt, Mr. Chronicle, that this paragraph, when it comes to be read in America, will have no good effect, and rather increase that inconvenient disgust that is too apt to arise between the troops of different corps, or countries, who are obliged to serve together. Will not a New England Officer be apt to retort and say, What foundation have you for this odious distinction in favour of the officers from your certain northern latitude? They may, as you say, be fit for learning, but, surely, the return of your first General, with a well appointed and sufficient force from his expedition against Louisbourg, is not the most shining proof of his talents for war. And no one will say his plan was marred by us, for we were not with him. Was his successor, who conducted the blundering attack and inglorious retreat from Ticonderoga, a New England man, or one of that certain latitude? Then as to the comparison between Regulars and Provincials, will not the latter remark, That it was 2000 New England Provincials, with but about 150 Regulars, that took the strong fort of Beausejour in the beginning of the war, though in the accounts transmitted to the English Gazette, the honour was claimed by the regulars, and little or no notice taken of the others. That it was the Provincials who beat General Dieskau, with his Regulars, Canadians, and “yelling” Indians, and sent him prisoner to England. That it was a Provincial-born Officer,
   *Colonel Bradstreet.
 with American battoemen, that beat the French and Indians on Oswego river. That it was the same Officer, with Provincials, who made that long and admirable march into the enemies country, took and destroyed Fort Frontenac, with the whole French fleet on the lakes, and struck terror into the heart of Canada. That it was a Provincial Officer, 
   †Colonel Armstrong of Pensilvania.
 with Provincials only, who made another extraordinary march into the enemy’s country, surprized and destroyed the Indian town of Kittanning, bringing off the scalps of their chiefs. That one ranging Captain of a few Provincials, Rogers, has harrassed the enemy more on the frontiers of Canada, and destroyed more of their men, than the whole army of Regulars. That it was the Regulars who surrendered themselves, with the Provincials under their command, prisoners of war, almost as soon as they were besieged, with the forts, fleet, and all the provisions and stores that had been provided and amassed at so immense an expence, at Oswego. That it was the Regulars who surrendered Fort William Henry, and suffered themselves to be butchered and scalped with arms in their hands. That it was the Regulars, under Braddock, who were thrown into a panick by the “yells of 3 or 400 Indians,” in their confusion shot one another, and, with five times the force of the enemy, fled before them, destroying all their own stores, ammunition, and provisions! These Regular Gentlemen, will the Provincial rangers add, may possibly be afraid, as they say they are, to be on a command with us in the woods; but when it is considered, that from all past experience the chance of our shooting them is not as one to an hundred, compared with that of their being shot by the enemy, may it not be suspected, that what they give as the very account of their fear and unwillingness to venture out with us, is only the very excuse; and that a concern for their scalps weighs more with them than a regard for their honour.
  Such as these, Sir, I imagine may be the reflections extorted by such provocations from the Provincials in general. But the New England Men in particular will have reason to resent the remarks on their reduction of Louisbourg. Your writer proceeds, “Indeed they are all very ready to make their boast of taking Louisbourg, in 1745; but if people were to be acquitted or condemned according to the propriety and wisdom of their plans, and not according to their success, the persons that undertook that siege merited little praise: for I have heard officers, who assisted at it, say, never was any thing more rash; for had one single part of their plan failed, or had the French made the fortieth part of the resistance then that they have made now, every soul of the New Englanders must have fallen in the trenches. The garrison was weak, sickly, destitute of provisions, and disgusted, and therefore became a ready prey; and, when they returned to France were decimated for their gallant defence. Where then is the glory arising from thence?” After denying his facts, “that the garrison was weak, wanted provisions, made not a fortieth part of the resistance, were decimated,” &c. the New England men will ask this regular gentleman, If the place was well fortified, and had (as it really had) a numerous garrison, was it not at least brave to attack it with a handful of raw undisciplined militia? If the garrison was, as you say, “sickly, disgusted, destitute of provisions, and ready to become a prey,” was it not prudent to seize that opportunity, and put the nation in possession of so important a fortress at so small an expence? So that if you will not allow the enterprize to be, as we think it was, both brave and prudent, ought you not at least to grant it was either one or the other? But is there no merit on this score in the people, who, tho’ at first so greatly divided, as to the making or forbearing the attempt, that it was carried in the affirmative, by the small majority of one vote only; yet when it was once resolved on, unanimously prosecuted the design,
   *“As the Massachuset’s assembly at first entered into the expedition upon the coolest deliberation, so did they on the other hand exert themselves with uncommon vigour in the persecution of it. As soon as the point was carried for undertaking it, EVERY MEMBER which had opposed it gave up his own private judgment to the public voice, and vied with those who had voted for the expedition, in encouraging the enlistment of the troops, and forwarding the preparations for the attempt.” Memoirs of the last War, p. 41.
and prepared the means with the greatest zeal and diligence; so that the whole equipment was completely ready before the season would permit the execution? Is there no merit of praise in laying and executing their plan so well, that, as you have confessed, not a single part of it failed? If the plan was destitute of “propriety and wisdom,” would it not have required the sharp acute men of the northern latitude to execute it, that by supplying its deficiencies they might give it some chance of success? But if such “remarkably silly, simple, blundering Mar-plans,” as you say we are, could execute this plan, so that not a single part of it failed, does it not at least show that the plan itself must be laid with some “wisdom and propriety?” Is there no merit in the ardour with which all degrees and ranks of people quitted their private affairs, and ranged themselves under the banners of their King, for the honour, safety, and advantage of their country?
   
   †“The bounty, pay, and other encouragements, allowed by the Massachuset’s government to both officers and men, especially the former, was but small; but the spirit which reigned thro’ the province supplied the want of that; the complement of troops was soon inlisted; not only the officers, who served in this enterprize, were gentlemen of considerable property, but most of the non-commission’d officers, and many of the private men, had valuable freeholds, and entered into the service upon the same principles that the old Roman citizens in the first Consular armies used to do.” Memoirs of the last War, p. 41.


    
   
   To which I may add, that instances of the same noble spirit are not uncommon in all the other colonies; where men have entered into the service not for the sake of the pay, for their own affairs in their absence suffer more by far than its value; not in hopes of preferment in the army, for the Provincials are shut out from such expectations, their own forces being always disbanded on a peace, and the vacancies among the Regulars filled with Europeans; but merely from public spirit and a sense of duty. Among many others, give me leave to name Col. Peter Schuyler of New Jersey; who, though a gentleman of a considerable independent fortune, has, both in the last and present war, quitted that domestic ease and quiet which such affluence afforded, to take upon him the command of his country’s forces, and by his example animated the soldiery to undergo the greatest fatigues and hardships: And who when a prisoner in Canada for fifteen months, did, during the whole time, generously make use of his own credit to relieve such British subjects as unhappily fell into the hands of the enemy. Not to mention his advancing his own private fortune towards paying the forces, raised during last war in America by order of the crown; when, by the continued delays in sending the money from England for that purpose, it was generally doubted whether it would ever be sent, and the common soldiers were therefore, from necessity, on the point of quitting his Majesty’s service in a body. An event which must at that time have been attended with very fatal consequences; and would not have been prevented, had not he risqued so considerable a part of his substance.



Is there no merit in the profound secrecy guarded by a whole people, so that the enemy had not the least intelligence of the design, till they saw the fleet of transports cover the sea before their port? Is there none in the indefatigable labour the troops went thro’ during the siege, performing the duty both of men and horses; the hardships they patiently suffered for want of tents and other necessaries; the readiness with which they learnt to move, direct, and manage cannon, raise batteries, and form approaches;
   *“The New England troops, within the compass of 23 days from the time of their first landing, erected five fascine batteries against the town, mounted with cannon of 42 lb. 22 lb. and 18 lb. shot, mortars of 13, 11, and 9 inches diameter, with some cohorns; all which were transported by hand, with incredible labour and difficulty, most of them above two miles; all the ground over which they were drawn, except small patches or hills of rocks, was a deep morass, in which, whilst the cannon were upon wheels, they several times sunk so deep, as not only to bury the carriages, but their whole bodies. Horses and oxen could not be employed in this service, but all must be drawn by men, up to the knees in mud; the nights, in which the work was done, were cold and foggy, their tents bad, there being no proper materials for tents to be had in New England at the outset of the expedition. But notwithstanding these difficulties, and many of the men’s being taken down with fluxes, so that at one time there were 1500 incapable of duty, they went on without being discouraged or murmuring, and transported the cannon over those ways, which the French had always thought impassable for such heavy weights; and besides this, they had all their provisions and heavy ammunition, which they daily made use of, to bring from the camp over the same way upon their backs.” Memoirs of the last war in America, page 52.
 the bravery with which they sustained sallies; and finally in their consenting to stay and garrison the place after it was taken, absent from their business and families, till troops could be brought from England for that purpose, tho’ they undertook the service on a promise of being discharged as soon as it was over, were unprovided for so long an absence, and actually suffered ten times more loss by mortal sickness, thro’ want of necessaries, than they suffered from the arms of the enemy? The nation, however, had a sense of this undertaking different from the unkind one of this gentleman. At the treaty of peace, the possession of Louisbourg was found of great advantage to our affairs in Europe; and if the brave men that made the acquisition for us were not rewarded, at least they were praised. Envy may continue a while to cavil and detract, but public virtue will in the end obtain esteem; and honest impartiality in this and future ages will not fail doing justice to merit.
Your gentleman writer thus decently goes on. “The most substantial men of most of the provinces are children or grandchildren of those that came here at the King’s expence, that is, thieves, highwaymen, and robbers.” Being probably a military gentleman, this, and therefore a person of nice honour, if any one should tell him in the plainest language, that what he here says is an absolute falsehood, challenges and cutting of throats might immediately ensue. I shall therefore only refer him to his own account in this same letter, of the peopling of New England, which he says, with more truth, was by Puritans who fled thither for shelter from the persecutions of Archbishop Laud. Is there not a wide difference between removing to a distant country to enjoy the exercise of religion according to a man’s conscience, and his being transported thither by law as a punishment for his crimes? This contradiction we therefore leave the gentleman and himself to settle as well as they can between them. One would think from his account, that the provinces were so many colonies from Newgate. The truth is, not only Laud’s persecution, but the other publick troubles in the following reigns, induc’d many thousand families to leave England, and settle in the plantations. During the predominance of the parliament, many royalists removed or were banished to Virginia and Barbadoes, who afterwards spread into the other settlements: The Catholics shelter’d themselves in Maryland. At the restoration, many of the depriv’d nonconformist ministers with their families, friends and hearers, went over. Towards the end of Charles the Second’s reign and during James the Second’s, the dissenters again flocked into America, driven by persecution, and dreading the introduction of popery at home. Then the high price or reward of labour in the colonies, and want of Artisans there, drew over many, as well as the occasion of commerce; and when once people begin to migrate, every one has his little sphere of acquaintance and connections, which he draws after him, by invitation, motives of interest, praising his new settlement, and other encouragements. The “most substantial men” are descendants of those early settlers; new comers not having yet had time to raise estates. The practice of sending convicts thither, is modern; and the same indolence of temper and habits of idleness that make people poor and tempt them to steal in England, continue with them when they are sent to America, and must there have the same effects, where all who live well owe their subsistence to labour and business, and where it is a thousand times more difficult than here to acquire wealth without industry. Hence the instances of transported thieves advancing their fortunes in the colonies are extreamly rare, if there really is a single instance of it, which I very much doubt; but of their being advanc’d there to the gallows the instances are plenty. Might they not as well have been hang’d at home? We call Britain the mother country; but what good mother besides, would introduce thieves and criminals into the company of her children, to corrupt and disgrace them? And how cruel is it, to force, by the high hand of power, a particular country of your subjects, who have not deserv’d such usage, to receive your outcasts, repealing all the laws they make to prevent their admission, and then reproach them with the detested mixture you have made. “The emptying their jails into our settlements (says a writer of that country) is an insult and contempt, the cruellest perhaps that ever one people offered another; and would not be equal’d even by emptying their jakes on our tables.”
The letter I have been considering, Mr. Chronicle, is follow’d by another, in your paper of Tuesday the 17th past, said to be from an officer who attended Brigadier General Forbes in his march from Philadelphia to Fort Duquesne; but wrote probably by the same gentleman who wrote the former, as it seems calculated to raise the character of the officers of the certain northern latitude, at the expence of the reputation of the colonies, and the provincial forces. According to this letter-writer, if the Pensilvanians granted large supplies, and raised a great body of troops for the last campaign, it was not obedience to his Majesty’s commands, signified by his minister Mr. Pitt, zeal for the King’s service, or even a regard for their own safety; but it was owing to the “General’s proper management of the Quakers and other parties in the province.” The withdrawing of the Indians from the French interest by negotiating a peace, is all ascribed to the General, and not a word said to the honour of the poor Quakers who first set those negotiations on foot, or of honest Frederic Post that compleated them with so much ability and success. Even the little merit of the Assembly’s making a law to regulate carriages, is imputed to the General’s “multitude of letters.” Then he tells us, “innumerable scouting parties had been sent out during a long period, both by the General and Colonel Bouquet, towards Fort Duquesne, to catch a prisoner, if possible, for intelligence, but never got any.” How happened that? Why, “It was the Provincial troops that were constantly employed in that service,” and they, it seems, never do any thing they are ordered to do. That, however, one would think, might be easily remedied, by sending Regulars with them, who of course must command them, and may see that they do their duty. No; The Regulars are afraid of being shot by the Provincials in a Panick. Then send all Regulars. Aye; That was what the Colonel resolved upon. “Intelligence was now wanted (says the letter-writer). Col. Bouquet, whose attention to business was [only] very considerable [that is, not quite so great as the General’s, for he was not of the northern latitude] was determined to send no more Provincials a scouting.” And how did he execute this determination? Why, by sending “Major Grant of the Highlanders, with seven hundred men, three hundred of them Highlanders, the rest Americans, Virginians, and Pensilvanians!” No blunder this, in our writer; but a misfortune; and he is nevertheless one of those “acute sharp” men who are “fit for learning!” And how did this Major and seven hundred men succeed in catching the prisoner? Why, their “march to Fort Duquesne was so conducted that the surprize was compleat.” Perhaps you may imagine, gentle reader, that this was a surprize of the enemy. No such matter. They knew every step of his motions, and had, every man of them, left their fires and huts in the fields, and retired into the fort. But the Major and his 700 men, they were surprized; first to find no body there at night; and next to find themselves surrounded and cut to pieces in the morning; two or three hundred being killed, drowned, or taken prisoners, and among the latter the Major himself. Those who escaped were also surprized at their own good fortune; and the whole army was surprized at the Major’s bad management. Thus the surprize was indeed compleat; but not the disgrace; for Provincials were there to lay the blame on. The misfortune (we must not call it misconduct) of the Major was owing, it seems, to an unnamed and perhaps unknown Provincial officer, who, it is said, “disobeyed his orders and quitted his post.” Whence a formal conclusion is drawn, “That a Planter is not to be taken from the plow and made an officer in a day.” Unhappy Provincials! If success attends where you are joined with the Regulars, they claim all the honour, tho’ not a tenth part of your number. If disgrace, it is all yours, though you happen to be but a small part of the whole, and have not the command; as if Regulars were in their nature invincible, when not mix’d with Provincials, and Provincials of no kind of value without Regulars! Happy is it for you that you were present neither at Preston-Pans nor Falkirk, at the faint attempt against Rochfort, the rout of St. Cas, or the hasty retreat from Martinico. Every thing that went wrong, or did not go right, would have been ascribed to you. Our commanders would have been saved the labour of writing long apologies for their conduct. It might have been sufficient to say, Provincials were with us!
But these remarks, which we only suppose may be made by the provok’d provincials, are probably too severe. The generals, even those who have been recall’d, had in several respects great merit, as well as many of the officers of the same nation that remain, which the cool discreet part of the provincials will readily allow. They are not insensible of the worth and bravery of the British troops in general, honour them for the amazing valour they manifested at the landing on Cape Breton, the prudence and military skill they show’d in the siege and reduction of Louisburg, and their good conduct on other occasions; and can make due allowance for mistakes naturally arising where even the best men are engag’d in a new kind of war, with a new and strange enemy, and in a country different from any they had before experienc’d. Lord Howe was their darling,
   †The assembly of the Massachusets-Bay have voted a sum of money for erecting a monument in Westminster-Abbey, to the memory of that Nobleman, as a testimony of their veneration for his virtues. A proof that their sense of merit is not narrow’d to a country.
  and others might be nam’d who are growing daily in their esteem and admiration. There are also among the regular officers, men of sentiments, concerning the colonies, more generous and more just than those express’d by these letter-writers; who can see faults even in their own corps, and who can allow the Provincials their share of merit; who feel pleasure as Britons, in observing that the children of Britain retain their native intrepidity to the third and fourth generation in the regions of America; together with that ardent love of liberty and zeal in its defence, which in every age has distinguish’d their progenitors among the rest of mankind. To conclude, in all countries, all nations, and all armies, there is, and will be a mixture of characters, a medley of brave men, fools, wisemen and cowards. National reflections being general, are therefore unjust. But panegyrics, tho’ they should be too general, cannot offend the subjects of them. I shall therefore boldly say, that the English are brave and wise; the Scotch are brave and wise; and the people of the British colonies, proceeding from both nations—I would say the same of them, if it might not be thought vanity in Your humble servant,
A New Englandman.
